Citation Nr: 0911729	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-32 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for a neurologic 
disorder manifested by hand and arm numbness.  

2.	Entitlement to service connection for hypertension.  

3.	Entitlement to service connection for bilateral hearing 
loss.  

4.	Entitlement to service connection for tinnitus.  

5.	Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	V.V.N.W.




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran had active duty for training from September 1981 
to December 1981 and had active duty from December 2003 to 
March 2005.  The Veteran also had numerous periods of 
inactive duty training associated with service with the 
National Guard in the intervening years.  He is shown to have 
had over 22 years of inactive duty for training.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issues of service connection for tinnitus and a low back 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	A chronic neurologic disability manifested by hand and arm 
numbness is not currently demonstrated.  

2.	Hypertension is first demonstrated prior to the Veteran's 
period of active duty in 2003.

3.	Examination at entry upon active duty showed the Veteran 
was on medication for hypertension that was controlled by 
medication.  

4.	Hypertension is not shown to have increased in severity 
during active duty.  

5.	Hearing loss of the right ear is not currently 
demonstrated.  

6.	On examination at entry upon active duty in December 2003, 
an elevated decibel level of 40 at 4000 hertz in the left 
ear.  A reading of 45 in the left ear at that frequency was 
recorded on examination in May 1995.

7.	On examination in January 2006, audiometric testing showed 
an elevated decibel level of 40 at 4000 hertz in the left 
ear.  


CONCLUSIONS OF LAW

1.	A chronic neurologic disability manifested by hand and arm 
numbness was neither incurred in nor aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

2.	Hypertension, which preexisted service, was not aggravated 
therein. 38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2008).

3.	Hearing loss of the right hear was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2008).

4.	Hearing loss of the left ear, which preexisted service, 
was not aggravated therein. 38 U.S.C.A. §§ 1110, 1131, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In VCAA letters dated in December 2005, May 2006, July 2006, 
and , the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In March 2006 and with the VCAA letters in May 2006, 
July 2006, and January 2008, the Veteran was provided all the 
necessary notifications.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. § 101(24), 106, 1110, 1131.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A § 1153; 
38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during wartime service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A § 1153; 
38 C.F.R. § 3.306(b).

Regarding the Veteran's claim for service connection for a 
disability manifested by numbness of the hand and arm, it is 
noted that a threshold element of a claim for compensation 
includes the existence of a current disability.  Review of 
the service treatment records shows no complaint or 
manifestations of a neurologic disability manifested by 
numbness of the hand and arm.  The Veteran was afforded a 
neurologic examination by VA in January 2006 at which time it 
was noted that the Veteran complained of mild intermittent 
sensation of numbness primarily occurring at night when he 
was in certain positions for a long period of time.  The 
examiner went on to state that there was absolutely no 
evidence of any nerve dysfunction or abnormalities on the 
neurologic examination.  As there is no evidence of a chronic 
nerve disorder in the record, service connection must be 
denied.  

The Veteran is claiming service connection for hypertension.  
It is noted that he first demonstrated elevated blood 
pressure readings on periodic physical examinations conducted 
in relation to the Veteran's National Guard service.  There 
is no indication in the record that the hypertension was 
related to this service.  On examination at the time of entry 
into active duty, it was noted that the Veteran was on 
medication for hypertension for a number of years.  An 
examination was conducted by VA in March 2008 to ascertain 
whether there were any increased manifestations in the 
symptoms of the Veteran's hypertension.  After review of the 
record, the examiner noted that there was no clinical 
evidence of increased manifestations while the Veteran was on 
active duty.  The Veteran's blood pressure was controlled by 
medication at the time of entry and continues to be well-
controlled by medication, without any symptoms.  As there is 
no indication that the Veteran had an increase in pathology 
of the hypertension that was shown on entry into service, 
service connection is not warranted.  

The Veteran is claiming service connection for bilateral 
hearing loss.  It is noted that several audiometric 
evaluations have been conducted with no demonstration of 
hearing loss in the right ear.  As noted, a threshold element 
of a claim for compensation includes the existence of a 
current disability.  As hearing loss of the right ear has not 
been demonstrated, service connection is not warranted.  See 
38 C.F.R. § 3.385.

Regarding the claim for service connection for hearing loss 
of the left ear, it is noted that audiometric testing 
conducted at entry into service in December 2003 shows that 
the Veteran had normal hearing in the left ear except for an 
elevated decibel level of 40 at 4000 hertz in the left ear.  
A 1995 examination noted a 45 reading at that level.  On 
examination by VA following service, in January 2006, testing 
in the left ear was normal except for an elevated level of 40 
at 4000 hertz, which is the same elevated threshold level as 
demonstrated on examination in December 2003.  As there is no 
indication of any increase in the Veteran's pre-service left 
ear hearing loss, service connection is not warranted.  

The preponderance of the evidence is against the claims, and 
therefore the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a neurologic disorder manifested by 
hand and arm numbness is denied.  

Service connection for hypertension is denied.  

Service connection for bilateral hearing loss is denied.  


REMAND

As to the two remaining issues, there are discrepancies in 
the record which need to be clarified.  One examiner has 
related current back pathology to a service record finding 
from November 2002 that the Veteran injured his low back 
while doing his Annual Physical Fitness Test.  It is unclear 
whether he was on a period of inactive duty for training at 
that time.  It is noted that he was to be sent to the VA for 
further evaluation.  It is not clear whether that was 
accomplished.  Further, it is not clear the basis for the 
opinion offered as appellant's back was normal on examination 
for entry into his active duty in December 2005.

Concerning the tinnitus, there is an opinion making reference 
to the hearing loss noted going into service and concluding 
that the tinnitus is related to service.  It is unclear as 
this was the entrance examination how this connection was 
made.  Further clinical analysis is indicated in order to 
determine the outcome of the appeal.

In view of the foregoing, these issues are remanded for the 
following actions:

1.  The AMC/RO should contact the Veteran 
and ascertain whether he had any VA 
treatment for his low back in November 
2002, following the physical fitness 
testing.  If so attempts to obtain those 
records should be undertaken.  If records 
are sought but not obtained, 
documentation of that action should be 
set out in the claims folder.

2.  The AMC/RO should undertake efforts 
to ascertain whether the Veteran was on 
inactive duty for training at the time of 
the November 2002 injury.  The appellant 
may be requested to supply evidence, and 
his unit should be contacted to ascertain 
whether this was likely a period of 
inactive duty for training or whether 
such testing might be done without it 
being in a training period.

3.  If the November 2002 date was a day 
of inactive duty for training, the claims 
file should be sent to the examiner who 
rendered the opinion that current back 
pathology is related to this injury.  If 
that examiner is unavailable, records 
should be sent to a similarly situated 
physician to opine on the following:

After reviewing the opinion entered 
and the claims file containing no 
pertinent findings on examination 
for entry into active duty is it as 
likely as not (greater than 50 
percent chance) that the November 
2002 back injury lead to chronic 
back pathology more recently 
diagnosed?  It would be helpful if 
the medical analysis used to reach 
the decision were included in the 
response.

4.  As to the tinnitus, the records 
should be referred to the examiner who 
entered the opinion that the tinnitus is 
related to service, or if unavailable, a 
similarly situated examiner, to respond 
to the following:

After reviewing the claims folder 
including the 1995 examination that 
showed a reading of 45 at 4000 
Hertz, the entrance into active duty 
exam, and the January 2006 
audiometric examination, is it more 
likely than not (greater than 50 
percent chance) that the tinnitus 
found is due to an event or 
occurrence in service?  It would be 
helpful if the medical analysis used 
to reach the decision were included 
in the response.

When the aforementioned developments are accomplished, these 
two issues should be reviewed by the AMC/RO.  If the benefits 
sought are not granted, the Veteran and his representative 
should be provided with a supplemental statement of the case 
and a reasonable opportunity to respond thereto.  Thereafter, 
the case should be returned to the Board for further 
appellate consideration if in order.  The Board intimates no 
opinion as to the outcome in this case by the action taken 
herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


